The opinion of the court was delivered by
Hbbard, J.
The judgment, from which the cause was reviewed, was affirmed, and the question is, what damage was occasioned to •the plaintiff by the delay. The defendants in the original suit were entirely destitute of property at the time of the review, and have so continued. Of course no part of the debt was lost, nor has any damage in that respect been occasioned by the review.
The plaintiff claims interest on the debt from the time of the review. That is no damage that has been occasioned by the delay. The interest is the same that it would have been without the review. The interest that accrued upon the debt, between the time of the review and the final judgment, has of course been added to the amount for which the final judgment was rendered. It is as well, in that respect, for the plaintiff, as it would have been without the review.
If, at the time of the review, the defendants had been possessed of attachable property, which disappeared before the plaintiff was *48enabled to get his execution, the plaintiff in that case would have sustained intervening damage, which was caused by the delay. But as this fact is negatived, the plaintiff has sustained no damage, except for the additional cost; — and judgment having been rendered for that amount, we find no error in the judgment of the court below.
Judgment affirmed.